Order entered May 13, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01451-CV

                              EDWIN M. SIGEL, Appellant

                                            V.

                                RAZI AAMER, Appellee

                    On Appeal from the 44th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-10-15162

                                        ORDER
      The Court has before it appellee’s May 9, 2013 motion to extend time to file brief. The

Court GRANTS the motion and ORDERS appellee to file his brief by May 31, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE